Exhibit 10.1

Execution Version

CONTRACT OPERATING AGREEMENT

This CONTRACT OPERATING AGREEMENT (this “Agreement”), dated as of June 19, 2020
(the “Effective Date”), is entered into by and between Atlas Growth Eagle Ford,
LLC, a Texas limited liability company (“AGP”), and Texas American Resources
Company, a Texas limited liability company (“TAR”). AGP and TAR may sometimes be
referred to herein, individually, as a “Party” and, collectively, as the
“Parties”.

RECITALS

WHEREAS, effective as of the Effective Date, AGP desires (a) to engage TAR to
operate, certain oil and gas properties located in Texas described on Exhibit A
(the “Properties”) as contract operator and (b) for TAR to provide other
services to AGP related to AGP’s business in respect of the Properties in
accordance with the terms hereof, and TAR desires to serve as the contract
operator of the Properties and provide the Services (as defined below); and

WHEREAS, AGP and TAR own the Infrastructure, as tenants in common, in the
respective ownership percentages set forth opposite their names on Exhibit B,
subject to adjustment in accordance with Section 1.2 (the “Infrastructure
Ownership Percentages”) and desire to operate and expand the Infrastructure in a
coordinated manner with TAR as the operator of the Infrastructure, and TAR
desires to be operator of record of the Infrastructure, in each case, subject to
the terms hereof.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements in this Agreement, and for other good and valuable consideration, the
receipt and legal sufficiency of which are hereby acknowledged, TAR and AGP
agree as follows:

ARTICLE I

SERVICES

1.1.    Property Services to be Performed by TAR. Subject to the terms of this
Agreement, AGP hereby engages TAR to perform, or cause to be performed, all
services with respect to operating, producing and maintaining the Properties,
and marketing the oil, gas and other minerals extracted therefrom (the “Property
Operations”) in accordance with written instructions provided by AGP to TAR from
time to time, including:

(a)    ensuring timely processing of Third-Party accounts payable and
receivable, joint interest billings (if any), revenue and royalty distribution,
and calculation of the Service Consideration, in each case, pursuant to
Section 3.1;

(b)    calculating and disbursing proceeds from production to pay monthly
severance tax obligations relating to the Properties;

(c)    calculating, filing and paying any Texas General Land Office obligations
for oil and gas;

(d)    providing such information as may be required for AGP to evaluate the ad
valorem assessment with respect to the Properties;



--------------------------------------------------------------------------------

(e)    ensuring timely remittance of net proceeds from production from the
Properties to a bank account specified by AGP (the “Operating Account”) in
accordance with TAR’s current practice;

(f)    managing daily production operations of the Properties, including pumping
and facilities maintenance;

(g)    conducting remedial operations or operations to address an Emergency (as
defined below), in each case, as required for compliance with Governmental
Authorities, as is necessary to maintain production or as is necessary to
respond or otherwise remedy an Emergency;

(h)    supervising employees, vendors, suppliers and contract personnel as
required to satisfy TAR’s obligations in accordance with the terms of this
Agreement;

(i)    monitoring production and lease operating statements from the Properties
and submitting reports to AGP as reasonably requested;

(j)    performing land administration functions and maintaining royalty and
related information;

(k)    maintaining and tracking suspense balances (which, for the avoidance of
doubt subject to Section 5.1, AGP will retain liability for), and, where AGP is
the operator of the applicable Properties, remitting monthly proceeds for
undistributed revenues relating to suspense to AGP;

(l)    conducting its activities under this Agreement in compliance with
applicable Laws in all material respects and notifying AGP of any such
noncompliance and taking reasonable steps necessary to bring operations into
such compliance, including (i) plugging, abandoning and conducting surface and
subsurface site clean-up and restoration associated with any wells or facilities
as required by Governmental Authorities, (ii) applying for, or maintaining, and
complying with all governmental licenses, permits, registrations, and
authorizations necessary to cause the operation of the Properties to be in
compliance with applicable Laws, and (iii) preparing and filing all reports,
regulatory reporting, applications and notices required by Governmental
Authorities with respect to the ownership of the Properties and the operation
thereof, including monthly production reporting;

(m)    carrying or providing insurance for benefit of TAR and AGP as required by
applicable Laws and the terms of the Applicable Agreements (as defined below);

(n)    administering marketing arrangements for crude oil and natural gas as
necessary to sell production from the Properties;

(o)    procuring drilling rigs, equipment, supplies and services as may be
necessary for approved Operations; and

(p)    preparing and maintaining all drilling and well status reports and
records.

 

2



--------------------------------------------------------------------------------

1.2.    Infrastructure.

(a)    Subject to Section 1.2(b), TAR shall be the operator of the
Infrastructure and, subject to the provisions of this Agreement, shall have the
exclusive right to operate the Infrastructure and to perform, or cause to be
performed, all services with respect to the Infrastructure (the “Infrastructure
Operations” and, together with the Property Operations, the “Services”) in
accordance with written instructions provided by AGP to TAR from time to time;
including:

(i)    consulting with AGP at such reasonable times as may be requested by AGP,
keeping AGP apprised of all matters arising during the construction, operation,
maintenance, expansion or alteration of the Infrastructure, and promptly respond
to questions and requests for information from AGP about such matters;

(ii)    contracting for the operation, maintenance and repair of the
Infrastructure, as well as for any Infrastructure Capital Projects;

(iii)    maintaining itemized books and records (including records of the joint
account of AGP and TAR) with respect to the Infrastructure and operation of the
Infrastructure;

(iv)    carrying insurance for the joint account of AGP and TAR that is
reasonably acceptable to AGP, the costs of which shall be chargeable to AGP and
TAR in proportion to their respective Infrastructure Ownership Percentages at
the time of incurrence of such costs;

(v)    preparing and filing all necessary ad valorem tax and personal property
tax renditions and returns with proper taxing authorities with respect to the
Infrastructure or any part thereof, and settling assessments arising therefrom.
Taxes and return preparation costs with respect to the Infrastructure shall be
chargeable to AGP and TAR in proportion to their respective Infrastructure
Ownership Percentages during the applicable period; and

(vi)    making all necessary reports to Governmental Authorities, and securing
all necessary permits, licenses, variances, exemptions, orders, franchises,
approvals and authorizations of Governmental Authorities necessary for the
operation of the Infrastructure.

(b)    TAR shall be deemed to have resigned as operator of the Infrastructure,
and the Infrastructure Operations shall no longer be included in the Operations,
if it (i) tenders its resignation as operator, (ii) becomes insolvent,
(iii) files for protection under the federal bankruptcy code or (iv) engages in
willful misconduct or is grossly negligent in the operation of the
Infrastructure. In such event, AGP shall immediately have the right to designate
the replacement operator.

(c)    SUBJECT TO SECTION 5.1, AGP ACKNOWLEDGES AND AGREES THAT IN NO EVENT
SHALL THE TAR INDEMNIFIED PARTIES, SOLELY IN RELATION TO TAR’S CAPACITY AS
OPERATOR OF THE INFRASTRUCTURE, HAVE ANY LIABILITY TO AGP RELATING TO OR ARISING
FROM THE INFRASTRUCTURE OPERATIONS, REGARDLESS OF WHETHER LOSSES

 

3



--------------------------------------------------------------------------------

ASSERTED BY AGP RELATING TO THE INFRASTRUCTURE OPERATIONS IS A RESULT OF OR
CAUSED BY THE SOLE, ACTIVE, JOINT, PASSIVE OR CONCURRENT NEGLIGENCE, OR STRICT
LIABILITY OR OTHER FAULT OF, THE TAR INDEMNIFIED PARTIES (EXCEPT TO THE EXTENT
OF THE TAR INDEMNIFIED PARTIES’ GROSS NEGLIGENCE OR WILLFUL MISCONDUCT), AND AGP
HEREBY RELEASES THE TAR INDEMNIFIED PARTIES, SOLELY RELATING TO TAR’S CAPACITY
AS OPERATOR OF THE INFRASTRUCTURE, WITH RESPECT TO ALL SUCH LIABILITIES. THE
PARTIES ACKNOWLEDGE THAT THIS STATEMENT COMPLIES WITH THE EXPRESS NEGLIGENCE
RULE AND IS CONSPICUOUS. NOTWITHSTANDING ANYTHING IN THE FOREGOING TO THE
CONTRARY AND FOR THE AVOIDANCE OF DOUBT, NOTHING IN THIS SECTION 1.2(C) SHALL IN
ANY WAY LIMIT OR IMPACT TAR’S OBLIGATIONS AND LIABILITY WITH RESPECT TO THE
INFRASTRUCTURE AS IT RELATES TO TAR’S CAPACITY AS A CO-OWNER THEREOF, AND THE
FOREGOING EXCULPATION AND RELEASE PROVISIONS SHALL NOT APPLY IN ANY WAY IN
RESPECT OF TAR’S CAPACITY AS A CO-OWNER OF THE INFRASTRUCTURE.

1.3.    TAR’s Standard of Care. TAR shall conduct the Services (a) as would a
reasonable prudent operator owning such Properties or operating such
Infrastructure, (b) consistent with its past practice with respect to oil and
gas properties or midstream infrastructure owned by it or its Affiliates, and
(c) in compliance with the terms and provisions of the applicable oil and gas
leases, operating agreements, gathering agreements, any other contracts with
respect to all or any portion of the Properties, the Infrastructure, and this
Agreement, true and complete copies (including all amendments thereto) of which
AGP shall provide to TAR (the “Applicable Agreements”); provided, however, in no
event shall TAR have any obligations or liability hereunder except to the extent
expressly set forth in Section 5.1. Notwithstanding the foregoing, except as set
forth in Section 5.1, the Parties understand and agree that TAR shall never have
any liability to AGP in connection with its performance of the Property
Operations hereunder greater than the liability standard of an operator to a
non-operator under the applicable Operating Agreement (or, in the absence of
such an agreement, under the AAPL 610 (1989 Revision) Model Form Operating
Agreement (the “Standard JOA”)), IT BEING RECOGNIZED THAT UNDER SUCH AGREEMENTS,
THE PARTY NAMED AS OPERATOR IS RESPONSIBLE ONLY FOR THE GROSS NEGLIGENCE AND
WILLFUL MISCONDUCT OF SUCH PARTY WITH RESPECT TO THE SERVICES.

1.4.    Operatorship of Record. TAR shall be designated as operator of record of
the Properties and Infrastructure with applicable Governmental Authorities
during the Term, and upon execution of this Agreement, AGP shall execute and
deliver to TAR the Producer’s Transportation Authority and Certificate of
Compliance (Texas Railroad Commission Form P-4) to evidence such designation of
operator as of the Effective Date.

1.5.    Reports. TAR shall (a) keep AGP informed of the status of the Services
by submitting such oral and/or written reports to AGP at such times and in such
a manner as AGP may reasonably request, and (b) furnish a monthly report of all
expenditures made or incurred during the preceding month, together with any
reasonable information required by AGP relating to accounts or operations with
regard to the Properties and Infrastructure. In addition, TAR shall promptly
inform AGP in writing of any notices it receives alleging violations of
applicable Law,

 

4



--------------------------------------------------------------------------------

pending or threatened litigation or other proceedings, and any fire, explosion,
loss of well control, spills or other emergencies that result, or may result, in
serious bodily injury, death, damage to or destruction of property, or material
damage to natural resources or the environment (each, an “Emergency”), in each
case to the extent relating to the Services or that could otherwise adversely
impact the operation or use of the Properties and/or Infrastructure.

1.6.    Limitations on Authority. Unless previously expressly approved in
writing by AGP, neither TAR nor any agent, representative or contractor of TAR
shall enter into any agreement, or bind or make any promise, commitment, release
or waiver on behalf of AGP or bind AGP in any respect whatsoever with respect to
the Properties or Infrastructure (including commitments regarding expenditures,
obligations or liabilities).

1.7.    Subcontractors. TAR may elect to have any part of the Services provided
by reasonably qualified subcontractors pursuant to Third Party contracts on
substantially the same terms as the Third Party contracts utilized by TAR and
its Affiliates for the same or substantially similar services (“Third Party
Contracts”). The creation of any such subcontract relationship shall not:
(i) relieve TAR any of its obligations under this Agreement; or (ii) relieve TAR
of its responsibility for the performance of Services rendered by any such
subcontractor. Unless otherwise agreed by TAR, all Third Party Contracts shall
be in the name of TAR and any and all fees, costs and expenses incurred during
the Term in connection with Third Party Contracts shall be incurred directly by
and for the account of TAR (such fees, costs and expenses, “Third Party
Expenses”). All such Third Party Expenses shall be recovered by TAR under
Section 3.3 or through the Service Consideration as set forth herein.

1.8.    Limitation of Services .

(a)    Notwithstanding anything herein to the contrary, in no event shall TAR or
any of its Affiliates be obligated hereunder in connection with the performance
of its obligations under this Agreement to: (i) provide Services that TAR does
not perform for its own account (or that of any of its Affiliates) or perform
any such Services in a manner substantially different from the manner in which
TAR performs such Services for its own account (or that of any of its
Affiliates); (ii) provide any records, information or data (A) that does not
pertain to the Properties, the Infrastructure or the Services, or (B) other than
in the same form or format in which TAR maintains such records, information or
data for its own account regarding the operation of its, or any of its
Affiliates’; (iii) make modifications to its existing systems or properties;
(iv) acquire additional assets, equipment, rights or properties (including
computer equipment, software, furniture, furnishings, fixtures, machinery,
vehicles, tools and other tangible personal property) that are not in the
ordinary course of operations of TAR or any of its Affiliates; (v) hire any
additional employees; (vi) incur any additional obligations or liabilities
except as expressly set forth in this Agreement or (vii) advance its own funds
to cover AGP’s portion of costs and expenses, including Third Party Expenses
(provided that TAR shall be required to pay such amounts out of revenues from
the Properties in accordance with Section 3.3).

(b)    Notwithstanding anything herein to the contrary, but subject to
Section 1.3, AGP acknowledges that (i) the personnel providing such Services may
have other responsibilities to the business of TAR and its Affiliates to which
said personnel are required to devote substantial time, (ii) such personnel will
not be dedicated full-time to performing the Services and (iii) certain
personnel of TAR and/or its Affiliates may leave the employment of TAR and/or
its Affiliates or terminate their employment or contract with TAR or its
Affiliates during the Term.

 

5



--------------------------------------------------------------------------------

(c)    Except as are expressly included in the Services, AGP retains
responsibility for all customary corporate functions, including maintenance of
suspense accounts and AGP’s payment of taxes, and TAR shall have no obligation
to perform any such corporate or operational functions (with regard to the
Properties, the Infrastructure or otherwise).

(d)    Notwithstanding anything in this Agreement to the contrary, TAR shall not
enter into agreements permitting any Third Party to use the Infrastructure
without prior written consent of AGP.

(e)    TAR shall not initiate Property Operations with respect to the Properties
with an estimated total cost to AGP for its proportionate share exceeding (i)
$25,000.00 with respect to any such operation affecting only Properties owned by
AGP, and (ii) $50,000.00 with respect to any such operation affecting both
Properties owned by AGP and oil and gas properties owned by TAR or its
Affiliates, in either case, without the prior written approval by AGP of an
applicable authorization for expenditure (“AFE”) related thereto; provided,
however, TAR may, without first seeking the written approval by AGP of an AFE,
elect on behalf of AGP to participate in any operations of the Properties to the
extent required to respond to or otherwise address an Emergency, or the terms of
the applicable lease to the extent such operation is necessary to prevent the
loss or cancellation of such lease. AGP shall have five (5) Business Days from
receipt of such AFE within which to grant such approval; provided, that if AGP
does not respond to such AFE within five (5) Business Days from receipt of such
AFE it shall be deemed to have denied such AFE. AGP acknowledges that any AFE is
only an estimate and not a guarantee or cap of ultimate costs and expenses that
may be incurred with any specified operation and agrees that it shall be
responsible for all such costs and expenses associated with any approved AFE,
including any in excess of the estimate, up to the greater of (A) $5,000.00 in
excess of the amount estimated in the AFE and (B) one hundred ten percent (110%)
of the amount estimated in the AFE, beyond which approval from AGP shall be
required for further expenditure.

1.9.    AGP Cooperation. AGP shall use commercially reasonable efforts to assist
TAR in providing the Services, which assistance shall include: (a) obtaining
such approvals, permits and licenses, complete any registrations, and implement
any systems, in each case, as may be reasonably necessary for TAR to perform the
Services independently as soon as commercially practicable and (b) at AGP’s own
cost, promptly providing to TAR’s personnel and its contractors or agents
engaged in providing Services such information (including copies of documents
and data) and other assistance reasonably requested by such personnel,
contractors, or agents and as needed to provide or procure the provision of the
Services.

ARTICLE II

TERM

2.1.    Term. The term of this Agreement will commence on the Effective Date and
will continue until, with respect to (a) the Property Operations, the end of the
month in which the Effective Date occurs, and will thereafter continue in full
force and effect on a month-to-month basis unless and until terminated by either
Party upon thirty (30) days’ prior written notice to the

 

6



--------------------------------------------------------------------------------

other Party (such term, the “Property Term”); provided, that, with respect to
the Properties and the Property Operations, Sections 2.1, 2.4 (until the end of
the ninety (90) day period thereunder), 3.4, 3.5, 3.6, 3.7, 4.1 and 4.3 and
Articles V, VI and VII shall survive any expiration or termination of this
Agreement insofar as such expiration or termination relates to the Property
Operations, and (b) the Infrastructure Operations, for a period of twenty four
(24) months from and after the Effective Date, and will thereafter continue in
full force and effect on a month-to-month basis unless and until terminated by
either Party upon thirty (30) days’ prior written notice to the other Party
(such term, the “Infrastructure Term” and, together with the Property Term, the
“Term”); provided, that, with respect to the Infrastructure and the
Infrastructure Operations, Sections 2.1, 2.4 (until the end of the ninety
(90) day period thereunder), 3.4, 3.5, 3.6, 3.7, 4.1 and 4.3 and Articles V, VI
and VII shall survive any expiration or termination of this Agreement insofar as
such expiration or termination relates to the Infrastructure Operations.
Notwithstanding anything to the contrary in this Agreement, the termination or
expiration of this Agreement will not affect or limit any of the Parties’
respective rights or obligations that are vested pursuant to this Agreement as
of the effective date of any such termination or expiration (including any
obligations for payment and remedies for breach of this Agreement). For the
avoidance of doubt, and by way of example and not of limitation, if the Property
Term were to expire prior to the end of the Infrastructure Term, those
provisions of this Agreement (including, but not limited to, Section 1.2) to the
extent relating to the Infrastructure Operations shall not be affected by the
expiration of the Property Term.

2.2.    AGP Default. It shall constitute a default of AGP (a “AGP Default”) if
AGP fails to timely pay any undisputed amount owed and payable to TAR for
Services provided pursuant to this Agreement in accordance with the provisions
of Article III, which failure continues for at least five (5) Business Days
following AGP’s receipt of TAR’s written notice to AGP that such amount is past
due. Upon the occurrence of a AGP Default, at TAR’s option, (a) TAR may suspend
all or any portion of the provision of Services hereunder, including Services
for which a payment is outstanding, until such time as such AGP Default is cured
and all amounts owing to TAR under this Agreement for such suspended Services
are paid in full or (b) TAR may elect to terminate this Agreement. If TAR elects
to suspend Services as described in subsection (a), TAR shall continue to have
the right at any time thereafter to terminate this Agreement if such AGP Default
is continuing.

2.3.    TAR Default. It shall constitute a default of TAR (a “TAR Default”) if
TAR (a) fails to timely pay any amount owed and payable to AGP pursuant to this
Agreement in accordance with the provisions of Article III, which failure
continues for at least five (5) Business Days following TAR’s receipt of AGP’s
written notice to TAR that such amount is past due or (b) materially breaches
any of TAR’s obligations under this Agreement, which breach continues for at
least thirty (30) days following TAR’s receipt of AGP’s written notice to TAR
that a material breach has occurred. Upon the occurrence of a TAR Default, at
AGP’s option, AGP may elect to terminate this Agreement.

2.4.    Transition. Notwithstanding anything to the contrary in this Agreement,
upon the end of the Property Term, Infrastructure Term or the other termination
of this Agreement, at the election of AGP, TAR shall provide to AGP, for a
period of up to ninety (90) days after the end of the Property Term or
Infrastructure Term, as applicable, any assistance reasonably requested by AGP
to facilitate the transfer of the performance of the Services to any successor
“service

 

7



--------------------------------------------------------------------------------

provider” designated by AGP. During such ninety (90) day period, TAR agrees to
use commercially reasonable efforts to cause, as applicable, each of its and its
Affiliates’ contractors, subcontractors and consultants to provide any
assistance requested by AGP. Additionally, prior to the end of such ninety
(90) day period, TAR shall deliver to AGP and/or any successor service provider
all assets and equipment that is the property of, or has been paid for by, AGP
in its possession, including all books and records that pertain to the Services,
the Properties or the Infrastructure (including those maintained pursuant to
Section 3.8). AGP shall reimburse TAR for any actual, documented, out of pocket
costs or expenses incurred by TAR in connection with providing the transition
assistance as set forth in this Section 2.4.

ARTICLE III

EXPENSES; INFRASTRUCTURE CAPITAL PROJECTS; AUDIT RIGHTS; ACCESS;

BOOKS AND RECORDS; INSURANCE

3.1.    Infrastructure Operating Expenses. Direct out-of-pocket costs and
expenses incurred by TAR necessary or proper in connection with the ownership,
operation, maintenance and repair of the Infrastructure (“Operating Expenses”)
shall be allocated to AGP and TAR each month in proportion to each such Party’s
throughput of hydrocarbons, water and other substances, as applicable, through
the Infrastructure during such month, except as otherwise expressly provided in
Section 1.2(a)(iv) and Section 1.2(a)(v).

3.2.    Infrastructure Capital Projects.

(a)    With respect to the Infrastructure, TAR shall be entitled to undertake
Infrastructure Capital Projects as follows:

(i)    If TAR desires to undertake an Infrastructure Capital Project for the
benefit of itself (as co-owner of the Infrastructure): (A) TAR shall deliver to
AGP a written request that includes reasonably detailed specifications for the
Infrastructure Capital Project; (B) as promptly as practicable following such
request, TAR shall submit to AGP a budget for such Infrastructure Capital
Project; (C) TAR shall undertake such Infrastructure Capital Project in
accordance with such specifications and budget; and (D) TAR shall bear all costs
and expenses with respect to such Infrastructure Capital Project
(“Infrastructure Capital Expenditures”).

(ii)    If AGP requests TAR to undertake an Infrastructure Capital Project for
the benefit of AGP: (A) AGP shall include with such request reasonably detailed
specifications for the Infrastructure Capital Project; (B) as promptly as
practicable following such request, TAR shall submit to AGP a budget for such
Infrastructure Capital Project and AGP and TAR shall negotiate in good faith to
agree on the budget; (C) TAR shall undertake such Infrastructure Capital Project
in accordance with AGP specifications and the agreed upon budget, provided that
TAR shall obtain AGP’s written approval for any Infrastructure Capital
Expenditures in excess of 110% of the budget; and (D) AGP shall bear all
Infrastructure Capital Expenditures with respect to such Infrastructure Capital
Project.

 

8



--------------------------------------------------------------------------------

(iii)    If either TAR or AGP request that an Infrastructure Capital Project be
undertaken that is for the benefit of both ARP and TAR, the Parties shall
negotiate in good faith to agree on the budget. If the Parties agree on a budget
for such Infrastructure Capital Project, TAR shall undertake such Infrastructure
Capital Project in accordance with the agreed budget and each Party shall bear
Infrastructure Capital Expenditures in proportion to its respective
Infrastructure Ownership Percentage at the time such Infrastructure Capital
Project is approved.

(b)    TAR shall maintain a schedule of accounts that reflects the aggregate
Infrastructure Capital Expenditures funded by each of AGP and TAR, and shall
adjust AGP’s and TAR’s respective Infrastructure Ownership Percentages in
proportion to the aggregate Infrastructure Capital Expenditures funded by each
such Party at the time such amounts are funded. The aggregate Infrastructure
Capital Expenditures attributable to AGP and TAR as of the date of this
Agreement are set forth on Exhibit B hereto and shall be reflected in such
schedule of accounts.

(c)    TAR shall pay all Infrastructure Capital Expenditures and Operating
Expenses when due and shall allocate the same to AGP and TAR in accordance with
Section 3.1 and this Section 3.2.

3.3.    General Accounting; Monthly Statement. During each month of the Term,
TAR shall ensure the revenues directly attributable to the Properties and
Infrastructure (net of applicable Property Costs (as defined below)) that TAR
received during the prior month are deposited in the Operating Account. TAR
shall provide to AGP a revenue statement for the Properties and Infrastructure
on or before the fifth (5th) Business Day of each month during the Term, which
shall set forth (a) the revenue received from each Property and, as applicable,
the Infrastructure during the immediately preceding month, (b) the calculation
of all Third Party royalties, accounts payable and receivable, severance taxes,
joint interest billings (if any), any Texas General Land Office payments or
obligations, Third Party Expenses, AGP’s allocated portion of the Operating
Expenses incurred in such month, AGP’s allocated portion of any Infrastructure
Capital Expenditures and Property Capital Expenditures to the extent not paid in
advance by AGP under Section 3.4(b) (whether such amounts were billed under
Section 3.4(b) or otherwise incurred by TAR) and any other deductions or
expenses attributable to AGP, the Properties or the Infrastructure, in each
case, in accordance with Section 1.1, Section 1.2, Section 3.1, Section 3.2 and
Section 3.4(b) and this Agreement (such royalties, expenses, expenditures and
taxes, the “Property Costs”), and (c) a reasonably detailed accounting of all
expenditures made by TAR during the immediately preceding month of any funds
advanced by AGP including pursuant to any Advance Payment Notice (as defined
below) and the remaining balance, if applicable, of any such advanced funds held
by TAR (such statement, the “Monthly Net Revenue Statement”). Additionally, each
Monthly Net Revenue Statement shall include TAR’s calculation of the Service
Consideration for such month.

3.4.    Monthly Net Revenue Payment and Capital Expenditures.

(a)    Following the receipt of each Monthly Net Revenue Statement, AGP shall
pay TAR the undisputed amount of the Service Consideration, in each case, as set
forth in such Monthly Net Revenue Statement, no later than the twentieth (20th)
day of the month in which such Monthly Net Revenue Statement is received (the
“Service Consideration Payment Date”).

 

9



--------------------------------------------------------------------------------

(b)    On or before the first (1st) day of each month during the Term, TAR shall
deliver a written notice (an “Advance Payment Notice”) to AGP setting forth
(i) TAR’s good faith estimation of AGP’s share of the (A) Infrastructure Capital
Expenditures, up to the agreed budgeted amounts as set forth in
Section 3.2(a)(ii) and Section 3.2(a)(iii), as applicable, (B) Property Capital
Expenditures approved or authorized in accordance with Section 1.8(e), and
(C) reasonable working capital and overhead costs to be incurred with respect to
the Services hereunder calculated in accordance with the procedures under
Section III.1.A. of the COPAS Accounting Procedure attached hereto as Exhibit C
(the “Accounting Procedure”), in each case, for the month immediately following
the month in which such Advance Payment Notice is delivered, and (ii) the
balance, if any, of any funds previously advanced by AGP pursuant to a previous
Advance Payment Notice but not yet utilized by TAR in connection with the
Services (the resulting amount of the difference between the amounts set forth
in the Advance Payment Notice in accordance with the preceding clause (i) and
the remaining balance as set forth in clause (ii) of the foregoing sentence, the
“Advance Payment Delta”). Following the delivery of each Advance Payment Notice
and to the extent the Advance Payment Delta set forth in such Advance Payment
Notice is positive, AGP shall advance the undisputed amount of the Advance
Payment Delta to TAR on or before the last day of the month in which the
applicable Advance Payment Notice is delivered. If AGP fails to pay any portion
of an Advance Payment Delta when due, but specifically subject to AGP’s rights
in Section 3.7, such unpaid portion of the Advance Payment Delta shall bear
interest as provided under Section I.3.B. of the Accounting Procedure until
paid.

3.5.    Payments on Non-Business Days. Any payment due on a date that is not a
Business Day shall be made on the next succeeding Business Day.

3.6.    Audit Rights. TAR shall, for a period of two years after the end of the
calendar year in which such Services were provided (the “Audit Period”),
maintain records and other evidence sufficient to accurately and properly
reflect the performance of the Services and each Monthly Net Revenue Statement.
During the Audit Period, TAR shall provide AGP and its representatives, advisers
and consultants with access, during normal business hours upon at least five
(5) days prior written notice, to examine and obtain copies of such records for
the purpose of auditing any Services or the calculations and amounts shown on
any Monthly Net Revenue Statement. Any such audits performed by or on behalf of
AGP will be at AGP’s sole cost and expense. The Parties agree to diligently work
together in good faith to resolve and settle any dispute or discrepancy as is
identified by any audit conducted pursuant to this Section 3.6.

3.7.    Disputed Charges.

(a)    Without limiting Section 3.6, if AGP disputes, in good faith, all or any
portion of TAR’s calculation of the Service Consideration and/or Property Costs
set forth in any Monthly Net Revenue Statement or TAR’s calculation of any
amounts set forth in an Advance Payment Notice, AGP may deliver written notice
of such dispute to TAR prior to the applicable Service Consideration Payment
Date or payment date for any applicable Advance Payment Delta, setting forth in
reasonable detail a description of the dispute in question, including the
reasons therefor. AGP shall pay to TAR all Service Consideration amounts and any
Advance Payment Delta other than those amounts that are the subject of a dispute
notice delivered pursuant to this Section 3.7 by AGP in good faith, in
accordance with the terms of this Agreement. Upon determination by the Parties
(or otherwise pursuant to Section 3.7(b)) of the proper amount payable with
respect to

 

10



--------------------------------------------------------------------------------

the disputed Service Consideration, Advance Payment Delta or Property Costs, the
owing Party shall promptly (but in any event within five (5) Business Days after
the date of determination) pay the owed Party the final agreed amount of such
disputed Service Consideration, Advance Payment Delta or Property Cost (or other
payment with respect thereto).

(b)    In the event that the Parties cannot reach agreement with respect to any
disputed amount within thirty (30) days after the receipt by TAR of AGP’s
dispute notice pursuant to Section 3.7(a), each of the Parties shall have the
option, exercisable no later than thirty (30) days after the end of such thirty
(30) day period, refer the dispute to one of the “Big 4” nationally recognized
accounting firms that is mutually acceptable to both Parties (the “Accounting
Arbitrator”) for review and final determination by arbitration. If the Parties
have not agreed upon the Accounting Arbitrator within thirty (30) days, either
Party may formally apply to the Dallas, Texas office of the American Arbitration
Association to choose the Accounting Arbitrator from among the “Big 4”
nationally recognized accounting firms. The Accounting Arbitrator shall not have
worked as a consultant or contractor for any Party during the five (5) year
period preceding the arbitration or have any financial interest in the dispute.
The Accounting Arbitrator shall conduct the arbitration proceedings in Houston,
Texas in accordance with the Commercial Arbitration Rules of the American
Arbitration Association. The Accounting Arbitrator’s determination shall be made
within thirty (30) days after submission of the matters in dispute and shall be
final and binding on all Parties, without right of appeal. In determining the
proper amount of any item in dispute, the Accounting Arbitrator shall be bound
by the terms of this Agreement and may not award an amount for any item in
dispute that is more than the amount claimed by TAR or less than the amount
claimed by AGP. The Accounting Arbitrator shall act as an expert for the limited
purpose of determining the validity and amount of any disputed Service
Consideration amount, Advance Payment Delta amount or Property Cost and may not
award interest, damages or penalties to any Party with respect to any matter.
Each Party shall bear its own legal fees and other costs of presenting its case
and shall bear one-half of the costs and expenses of the Accounting Arbitrator.

3.8.    Access.

(a)    During the Term, the TAR Indemnified Parties shall have the right to
access all well pads and any facilities relating to any oil and gas wells on the
Properties (collectively, the “Well Site”) during normal business hours;
provided, however, that the TAR Indemnified Parties shall comply with all of
AGP’s and its Affiliates’ health, safety, security and environmental rules at
all times while on the Well Site.

(b)    During the Term, the AGP Indemnified Parties shall have the right to
access all portions of the Infrastructure during normal business hours;
provided, however, that the AGP Indemnified Parties shall comply with all of
TAR’s and its Affiliates’ health, safety, security and environmental rules in
place with respect to the ownership or operation of the Infrastructure at all
times while accessing the Infrastructure.

3.9.    Books and Records. TAR shall keep accurate books and records of all
reports, expenditures, operations and transactions relating to the Services,
which books and records shall be available for review by AGP during regular
business hours of TAR upon reasonable advance request during the Term.

 

11



--------------------------------------------------------------------------------

ARTICLE IV

OTHER AGREEMENTS

4.1.    Status as a Contractor. The Parties expressly agree that in rendering
the Services in the fulfillment of the terms and obligations of this Agreement,
TAR and any contractors, subcontractors, vendors or other Third Parties hired by
TAR will each be an “independent contractor,” and nothing in this Agreement is
intended and nothing will be construed to create an agency, employer/employee,
partnership, joint venture or other similar relationship between TAR or any such
Third Party and AGP or any of its respective Affiliates. TAR shall not, and this
Agreement does not provide TAR with any power to, create any obligations,
express or implied, on behalf of AGP. In carrying out its obligations under this
Agreement, subject to Section 1.2, TAR will have the authority and
responsibility to elect the means, manner and method of performing the Services
to be provided by, or on behalf of, AGP. Nothing stated in this Agreement shall
operate to create any special or fiduciary duty between the Parties. Except for
the Service Consideration and as otherwise expressly agreed in writing by AGP,
TAR shall, at its own expense and cost, and at no charge to AGP, furnish all
labor, materials, equipment, insurance, supplies, training and/or other goods
and services necessary for the performance of TAR’s obligations under this
Agreement. TAR shall pay all applicable taxes with respect to the Service
Consideration and any other amounts received by TAR as consideration for its
performance of the Services.

4.2.    Force Majeure. Neither Party shall be liable for any default or delay in
the performance of any obligations under this Agreement (other than the
obligation to pay money due hereunder) if such default or delay is due to any
cause beyond the reasonable control of such Party and which, by the exercise of
due diligence, such Party is not able to avoid, including fire, flood,
earthquake, elements of nature or acts of God, pandemic, power or equipment
failure, acts of war, terrorism, riots, civil disorders, strikes, lockouts or
labor disruptions (each, a “Force Majeure Event”); provided, however, that the
effects of the COVID-19 pandemic shall only be considered a Force Majeure Event
applicable to TAR to the extent the Properties are affected in the same manner
as the oil and gas properties owned by TAR or its Affiliates, and TAR or its
Affiliates take (or omits to take) the same action(s) with respect to the
Properties and Services so affected as it takes (or omits to take) with respect
to the oil and gas properties owned by TAR or its Affiliates. The Party claiming
excuse from its obligations hereunder due to a Force Majeure Event shall (a) use
commercially reasonable efforts to remedy such Force Majeure Event as promptly
as practicable, (b) give prompt written notice to the other Party of any such
Force Majeure Event and (c) fully inform the other Party of the nature of the
delay and the expected duration and consequences thereof. Upon the delivery of
notice a Force Majeure Event, the Party delivering such notice will be excused
from performance of its obligations under this Agreement to the extent affected
by such Force Majeure Event for so long as such circumstances prevail.
Notwithstanding anything herein to the contrary, the settlement of strikes or
lockouts shall be entirely within the discretion of the Party having the
difficulty and the requirement that any Force Majeure Event shall be remedied
with all commercially reasonable dispatch shall not require the settlement of
strikes or lockouts by acceding to the demands of the opposing party when such
is deemed inadvisable by the Party involved.

4.3.    TAR Employee Benefits. The TAR Indemnified Parties (including their
respective personnel) will not be, and will not claim to be, eligible to
participate in, or receive benefits under, any employee benefit plans,
arrangements or policies of AGP or its Affiliates

 

12



--------------------------------------------------------------------------------

including any plan, arrangement or policy providing bonus, vacation, stock
options, stock purchase, sick leave, disability, health or life insurance,
401(k), retirement, profit sharing or similar benefits for AGP’s employees
(collectively, “Benefit Plans”). If any TAR Indemnified Party is later
determined to have been a common-law employee or employee of AGP or its
Affiliates for any purpose, such TAR Indemnified Party nevertheless will not be
entitled to participate in, or receive benefits under, any Benefit Plan. As
between the Parties, such TAR Indemnified Party will be responsible for the
payment of all compensation and benefits to be paid to or for the benefit of
TAR’s or its Affiliates’ employees, consultants or contractors providing the
Services. No TAR Indemnified Party shall seek, and TAR shall cause its insurers
and underwriters not to seek, any contribution or indemnity from AGP for any
compensation benefits paid or payable by any TAR Indemnified Party and its
insurers and underwriters.

ARTICLE V

LIMITATION OF LIABILITY AND INDEMNIFICATION

5.1.    Indemnification by TAR. Notwithstanding anything herein to the contrary,
TAR, on behalf of itself and its Affiliates, hereby agrees to indemnify, defend
and hold harmless AGP and its Affiliates and their respective employees,
members, partners, managers, directors, officers, contractors, subcontractors,
consultants, agents and other representatives (collectively, the “AGP
Indemnified Parties”) from and against any and all claims, causes of action,
losses, demands, costs, expenses, penalties or liabilities, including reasonable
attorneys’ fees (collectively, “Losses”) resulting from or arising from any TAR
Indemnified Party’s fraud, gross negligence or willful misconduct in connection
with the performance of the Services, in each case, REGARDLESS OF WHETHER SUCH
LOSSES ARE A RESULT OF OR CAUSED BY THE SOLE, JOINT OR CONCURRENT NEGLIGENCE,
STRICT LIABILITY OR OTHER FAULT OF AN AGP INDEMNIFIED PARTY, EXCEPT TO THE
EXTENT SUCH LOSSES RESULT FROM THE FRAUD, GROSS NEGLIGENCE OR THE WILLFUL
MISCONDUCT OF AN AGP INDEMNIFIED PARTY.

5.2.    Indemnification by AGP. Notwithstanding anything herein to the contrary,
AGP, on behalf of itself and its Affiliates, hereby agrees to indemnify, defend
and hold harmless TAR and its Affiliates and their respective employees,
members, partners, managers, directors, officers, contractors, subcontractors,
consultants, agents and other representatives (collectively, the “TAR
Indemnified Parties”) from and against any and all Losses resulting from, in
connection with or arising from the TAR Indemnified Parties’ performance of the
Services, except to the extent arising from any TAR Indemnified Party’s fraud,
gross negligence or willful misconduct in connection with the performance of the
Services, in each case, REGARDLESS OF WHETHER SUCH LOSSES ARE A RESULT OF OR
CAUSED BY THE SOLE, JOINT OR CONCURRENT NEGLIGENCE, STRICT LIABILITY OR OTHER
FAULT OF A TAR INDEMNIFIED PARTY, EXCEPT TO THE EXTENT SUCH LOSSES RESULT FROM
THE FRAUD, GROSS NEGLIGENCE OR THE WILLFUL MISCONDUCT OF A TAR INDEMNIFIED
PARTY.

5.3.    Waiver of Certain Damages. NOTWITHSTANDING ANY TERM OR PROVISION OF THIS
AGREEMENT TO THE CONTRARY, IN NO EVENT WILL EITHER PARTY OR ITS AFFILIATES BE
LIABLE TO ANY TAR INDEMNIFIED PARTY OR AGP INDEMNIFIED PARTY, AS APPLICABLE, FOR
ANY CONSEQUENTIAL, INDIRECT, SPECIAL, EXEMPLARY, PUNITIVE OR SIMILAR

 

13



--------------------------------------------------------------------------------

DAMAGES ARISING OUT OF OR RELATING TO THIS AGREEMENT, EXCEPT TO THE EXTENT ANY
SUCH PERSON WAS ACTUALLY REQUIRED TO PAY SUCH DAMAGES TO A THIRD PARTY IN
CONNECTION WITH A CLAIM AND SUCH DAMAGES ARE OTHERWISE COVERED BY THE
INDEMNITIES CONTAINED IN SECTION 5.1 OR SECTION 5.2, AS APPLICABLE, IN WHICH
EVENT SUCH DAMAGES SHALL BE RECOVERABLE HEREUNDER.

5.4.    Third Party Infrastructure Claims. Subject to the indemnification
provisions of Section 5.1, any and all Losses arising from any demand, claim,
action, suit, legal proceeding (whether at law or in equity) or arbitration by a
Third Party against any AGP Indemnified Party or TAR Indemnified Party (or for
which AGP and TAR are obligated to indemnify against pursuant to Section 5.1 or
Section 5.2, as applicable), in each case, in their capacity as an owner of the
Infrastructure, and arising out of or resulting from the ownership, condition or
operation of the Infrastructure or any part thereof shall be (after application
thereto of any insurance coverage or proceeds) borne by AGP and TAR in
proportion to their respective Infrastructure Ownership Percentages at the time
of such Loss.

ARTICLE VI

MISCELLANEOUS

6.1.    Notices. All notices required or permitted by this Agreement, except
where otherwise specified, shall be in writing and shall be delivered
personally, or sent by bonded overnight courier, or mailed by U.S. Express Mail
or by certified or registered United States Mail with all postage fully prepaid,
or sent by electronic mail (provided, that any such electronic mail is confirmed
either orally or by written confirmation), addressed, in each case, as follows:

 

If to AGP:   

Atlas Energy Group, LLC

6387B Camp Bowie Blvd #341

Fort Worth, TX 76116

Attention: Christopher Walker, Chief Operating Officer

Email: cwalker@atlasenergy.com

 

and

 

Atlas Energy Group, LLC

2400 Market Street, Suite 246

Philadelphia, PA 19103

Attention: Jeffrey Slotterback

Email: jslotterback@phicapadvisors.com

If to TAR:   

Texas American Resource II, LLC

201 West 5th Street, Suite 1300

Austin, Texas 78701

Attention: David R. Cape

Email: dcape@texasarc.com

Telephone No. 512-482-4444

 

14



--------------------------------------------------------------------------------

Any notice given in accordance herewith shall be deemed to have been given when
(a) delivered to the addressee in person or by courier, (b) transmitted by
electronic mail during regular business hours, or if transmitted after regular
business hours, on the next Business Day, in each case, provided the receipt of
such transmission is confirmed by the recipient, or (c) upon actual receipt by
the addressee after such notice has either been delivered to an overnight
courier or deposited in the United States Mail if received during regular
business hours, or if not received during regular business hours, then on the
next Business Day, as the case may be. Either Party may, from time to time,
change the address to which notice shall be given by notifying the other Party
of such change of address in the manner provided in this Section 6.1.

6.2.    Entire Agreement; Schedules and Exhibits. This Agreement constitutes the
entire, complete and exclusive agreement and understanding of the Parties in
respect of its respective subject matters and expressly supersedes all prior
understandings, agreements or representations by or among the Parties, written
or oral, to the extent they relate in any way to the subject matter hereof or
the transactions contemplated hereby. The provisions of this Agreement may not
be explained, supplemented or qualified through evidence of trade usage or a
prior course of dealings. In entering into this Agreement, neither Party has
relied upon a statement, representation, warranty or agreement of the other
Party except for those expressly contained in this Agreement. All Schedules and
Exhibits referred to herein are made a part of this Agreement and incorporated
herein by reference.

6.3.    Use of Information. To the extent personnel of either Party are
connected to or otherwise have access to any existing hardware or server owned
by the other Party, or the information contained therein, each Party hereby
agrees that such Party will not utilize, convert, damage or otherwise take
advantage of such access for any purpose outside this Agreement.

6.4.    Confidentiality. To the extent either Party receives or has access to
any proprietary information of the other (the “Recipient”), including any
information related to well data, production data and other commercially or
operationally sensitive information relating to either Party, the Properties or
the Infrastructure, such information shall be considered “Confidential
Information” hereunder, and each Party, on behalf of itself and its Affiliates,
employees, directors, officers, contractors, consultants, agents and other
representatives, hereby agrees to keep confidential all such Confidential
Information strictly confidential during the Term and for a period of two
(2) years following the end of the Term to any Person that is not a Party,
except:

(a)    to the extent such Confidential Information is requested or required to
be furnished (i) in compliance with applicable Law, or pursuant to any legal
proceedings or because of any order of any court, regulatory body or other
governmental authority that is binding upon a Party (ii) in connection with any
prospective purchase by a Third Party of all or any portion of the Properties or
the Infrastructure, (iii) in connection with any prospective or actual purchase
by a Third Party of any equity interests of either Party, (iv) to any
prospective or actual sources of financing or capital, or (v) to any member,
manager, officer, director or other Person having an ownership or managerial
interest in either Party;

(b)    to prospective or actual attorneys or accountants engaged by AGP or TAR
where disclosure of such Confidential Information is appropriate or essential to
such attorney’s or accountant’s work for AGP or TAR, as applicable;

 

15



--------------------------------------------------------------------------------

(c)    to any Third Party contractor or consultant of the AGP where disclosure
of such Confidential Information is appropriate or essential to such
contractor’s or consultant’s work for the AGP; and

(d)    to TAR’s employees, contractors and subcontractors in the ordinary course
in connection with performing the Services;

Notwithstanding the foregoing, (i) “Confidential Information” shall not include
any information that: (A) was publicly known at the time of disclosure to a
Recipient, or has become publicly known through no act of a Recipient or its
representatives or contractors in breach of this Section 6.4, (B) was rightfully
received by such Recipient from a Third Party without a duty of confidentiality
or (C) was developed by such Recipient independently without any reliance on the
Confidential Information, and (ii) any person or party receiving Confidential
Information pursuant to clauses (a) through (d) of this Section 6.4 shall be
instructed to maintain in confidence the Confidential Information.

6.5.    Publicity. Without prior written consent of the other Party (which
consent is not to be unreasonably withheld), neither Party will issue, or permit
any agent or Affiliate to issue, any press releases or otherwise make, or cause
any agent or Affiliate of it to make, any public statements with respect to this
Agreement or the activities contemplated hereby or thereby, except where such
release or statement is deemed in good faith by the releasing Party to be
required by Law or under the rules and regulations of a recognized stock
exchange on which shares such Party or any of its Affiliates are listed, and in
any case, prior to making any such press release or public statement, the
releasing Party shall provide a copy of the proposed press release or public
statement to the other Party reasonably in advance of the proposed release date
as necessary to enable the non-releasing Party to provide comments on it;
provided, that the non-releasing Party shall, in each case, respond with any
comments within three (3) Business Days after its receipt of such proposed press
release.

6.6.    Waiver. No waiver by either Party of any default, misrepresentation or
breach of warranty or covenant under this Agreement or course of dealing between
the Parties, whether intentional or not, will extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant under this
Agreement or affect in any way any rights arising because of any prior or
subsequent such occurrence. No single or partial exercise of any right or remedy
under this Agreement precludes the simultaneous or subsequent exercise of any
other right or remedy at law or equity.

6.7.    Amendment. No amendment, modification, waiver replacement, rescission,
termination or cancellation of any provision of this Agreement will be valid,
unless the same is in writing and signed by the Parties, and any such amendment,
modification, waiver, rescission, termination or cancellation without the
written consent of each of the Parties shall be void ab initio.

6.8.    No Third-Party Beneficiary. Except as expressly provided in Section 5.1
and Section 5.2, the terms and provisions of this Agreement are intended solely
for the benefit of the Parties and their respective successors or permitted
assigns, and it is not the intention of the Parties to confer third-party
beneficiary rights upon any other person or entity; provided, that only a Party
will have the right to enforce the provisions of this Agreement on its own
behalf or on behalf of any of the TAR Indemnified Parties or the AGP Indemnified
Parties, as applicable (but shall not be obligated to do so).

 

16



--------------------------------------------------------------------------------

6.9.    Assignment; Binding Effect. Neither this Agreement nor any right,
interest or obligation hereunder may be assigned by any Party without the prior
express written consent of the other Party, and any attempt to do so will be
void; provided, however, that, notwithstanding the foregoing, AGP may freely
assign this Agreement, to the extent relating to the Infrastructure, and
transfer its rights, interests and obligations hereunder to a purchaser of all
or substantially all of AGP’s interest in the Infrastructure. Subject to this
Section 6.9, this Agreement is binding upon, inures to the benefit of and is
enforceable by the Parties and their respective successors and permitted
assigns.

6.10.    Further Assurances. In connection with this Agreement and the
transactions contemplated hereby, each Party shall execute and deliver all such
future instruments and take such other and further action as may be reasonably
necessary or appropriate to carry out the provisions of this Agreement and the
intention of the Parties as expressed herein.

6.11.    Headings; Construction. The Article and Section headings contained in
this Agreement are inserted for convenience only and will not affect in any way
the meaning or interpretation of this Agreement. The Parties have participated
jointly in the negotiation and drafting of this Agreement. If an ambiguity or
question of intent or interpretation arises, this Agreement will be construed as
if drafted jointly by the Parties and no presumption or burden of proof will
arise favoring or disfavoring either Party because of the authorship of any
provision of this Agreement. The Parties will treat the words “include,”
“includes” and “including” as if followed by “without limitation.” Pronouns in
masculine, feminine, and neuter genders will be construed to include any other
gender, and words in the singular form will be construed to include the plural
and vice versa, unless the context otherwise requires. All references to “$” or
“dollars” shall be deemed references to U.S. dollars. Where a date or time
period is specified, it will be deemed inclusive of the last day in such period
or the date specified, as the case may be. Unless expressly provided to the
contrary, the word “or” is not exclusive. The words “this Agreement,” “herein,”
“hereof,” “hereby,” “hereunder” and words of similar import refer to this
Agreement as a whole and not to any particular subdivision unless expressly so
limited. The words “this Article,” “this Section,” “this subsection,” “this
clause,” and words of similar import, refer only to the Article, Section,
subsection and clause hereof in which such words occur. References herein to any
Section or Article are references to a Section or Article of this Agreement
unless the context clearly requires otherwise.

6.12.    Severability. If any term or other provision of this Agreement is held
invalid or unenforceable by any court of competent jurisdiction, the other
provisions of this Agreement shall remain in full force and effect. The Parties
further agree that if any provision contained herein is, to any extent, held
invalid or unenforceable in any respect under the Laws governing this Agreement,
they shall take any reasonable actions necessary to render the remaining
provisions of this Agreement valid and enforceable to the fullest extent
permitted by applicable Law and, to the extent necessary, shall negotiate in
good faith to amend or otherwise modify this Agreement to replace any provision
contained herein that is held invalid or unenforceable with a valid and
enforceable provision giving effect to the intent of the Parties to the greatest
extent legally permissible.

 

17



--------------------------------------------------------------------------------

6.13.    Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which the Parties will treat as an original but all of
which together will constitute one and the same instrument. The signatures of
all the Parties need not appear on the same counterpart and delivery of an
executed counterpart signature page of this Agreement (including by means of
facsimile or email attaching a copy in portable document format (.pdf)) will be
equally as effective as delivery of an original executed counterpart of this
Agreement in the presence of the other Party. This Agreement is effective on the
delivery of one (1) executed counterpart from each Party to the other Party.

6.14.    Governing Law. This Agreement, the obligations of the Parties under
this Agreement and all other matters arising out of or relating to this
Agreement and the transactions it contemplates, will be governed by and
construed in accordance with the Laws of the State of Texas, without giving
effect to any conflicts of law principles that would cause the laws of another
jurisdiction to apply. Any dispute arising out of or relating to this Agreement
which cannot be amicably resolved by the Parties, shall be brought in a federal
or state court of competent jurisdiction sitting in Harris County of the State
of Texas and the Parties irrevocably submit to the jurisdiction of any such
court solely for the purpose of any such suit, action or proceeding. EACH OF THE
PARTIES WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION, SUIT OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT.

6.15.    Prior Agreements. AGP and TAR acknowledge and agree that this Agreement
replaces and supersedes in their entirety the following agreements: (a) Second
Amended and Restated Shared Acquisition and Operating Agreement effective as of
January 1, 2016 among ARP Eagle Ford, LLC, AGP and Atlas Eagle Ford Operating
Company, LLC, as contract operator, and (b) Amended and Restated Contract
Operating Agreement effective as of January 1, 2016 among ARP Eagle Ford, LLC,
AGP and Atlas Eagle Ford Operating Company, LLC, as contract operator
(collectively, the “Existing Affiliate Operating Agreements”) and AGP shall
take, or cause its Affiliates to take, such actions as necessary to cause the
termination of the Existing Affiliate Operating Agreements.

ARTICLE VII

CERTAIN DEFINITIONS

7.1.    Certain Definitions. When used in this Agreement, the following terms
shall have the following meanings (other defined terms may be found elsewhere in
this Agreement):

(a)    “Affiliate” means, when used with respect to any Person, any other Person
that, directly or indirectly, Controls, is Controlled by, or is under common
Control with, such Person in question; provided, that, AGP and its Affiliates
shall not be considered “Affiliates” of TAR for the purposes of this Agreement.

(b)    “Business Day” means a day other than a Saturday, Sunday, or other day on
which commercial banks in the State of Texas are authorized or required to close
for the general transaction of banking business.

 

18



--------------------------------------------------------------------------------

(c)    “Control” means the ability to direct the management and policies of a
Person, directly or indirectly, through ownership of voting shares or other
equity rights, pursuant to a written agreement, or otherwise. The terms
“Controls” and “Controlled by” and other derivatives shall be construed
accordingly.

(d)    “Governmental Authorities” means any federal, state, local or tribal
governmental authorities having jurisdiction over the Properties or the
Infrastructure.

(e)    “Infrastructure” means (i) all equipment, machinery, fixtures, spare
parts, inventory, communications equipment, telemetry and production measurement
equipment, and other personal property (including leasehold interests therein)
used in connection with the treatment, compression gathering, transportation,
sale, or disposal of hydrocarbons produced from or attributable to the
Properties or TAR’s and its Affiliates’ oil and gas assets located in the
vicinity of the Properties (collectively, the “Infrastructure Area Assets”), and
any water, byproducts or waste produced therefrom or therewith or otherwise
attributable thereto, (ii) all pumps, pumping units, flowlines, gathering
systems, pipe, tanks, treatment facilities, injection facilities, disposal
facilities, compression facilities and other materials, supplies, buildings,
trailers and offices used in connection with the Infrastructure Area Assets (but
excluding Wellhead Equipment) and (iii) all contracts and records to the extent
related to the foregoing.

(f)    “Infrastructure Capital Projects” means any construction, expansion,
improvement, alteration, changes or significant repair activities of/to the
Infrastructure.

(g)    “Laws” means any and all laws, statutes, codes, ordinances, permits,
licenses, authorizations, agreements, decrees, writs, orders, awards, judgments,
principles of common law, rules or regulations (including, for the avoidance of
doubt, environmental laws), as well as legally binding guidance, that are
promulgated, issued or enacted by a Governmental Authority having jurisdiction.

(h)    “Person” means any individual, group, partnership, corporation, limited
liability company, trust or other entity, including Governmental Authorities.

(i)    “Property Capital Expenditures” means (i) any capital expenditure
pursuant to AFEs or an agreed upon capital expenditure budget or projects for
which work has already been commenced or committed and (ii) any capital
expenditures reasonably necessary to address an Emergency.

(j)    “Service Consideration” means (without duplication of any other amounts
under this Agreement, including any amounts advanced to TAR by AGP pursuant to
this Agreement): (i) direct charges chargeable to the Properties pursuant to
Section II of the Accounting Procedure (such charges, “Direct Charges”), (ii)
overhead chargeable to the Properties pursuant to Section III of the Accounting
Procedure, (iii) in relation to the Property Operations only, a monthly
administrative fee of $5,000 (which, for the avoidance of doubt, shall not be
prorated for any partial month) and (iv) the amount, if any, by which the
Property Costs incurred during the month for which operations and Services are
accounted for in a particular Monthly Net Revenue Statement exceed an amount
equal to (A) the revenues directly attributable to the Properties and
Infrastructure during such month, plus (B) all amounts advanced to TAR by AGP
with respect to such month (as well as any negative Advance Payment Delta amount
associated with such month).

 

19



--------------------------------------------------------------------------------

(k)    “Third Party” means, whether such term is capitalized or not, a Person
other than AGP and its Affiliates or TAR and its Affiliates.

(l)    “Wellhead Equipment” means all wellhead equipment and other equipment and
items primarily used in drilling, completing or operating any wells located on
the Infrastructure Area Assets.

[Signature Page Follows]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Party has caused this Agreement to be executed on its
behalf, all as of the Effective Date.

 

ATLAS GROWTH EAGLE FORD, LLC By:  

 

Name:   Jeffrey Slotterback Title:   Chief Executive Officer

 

Signature Page to Contract Operating Agreement



--------------------------------------------------------------------------------

TEXAS AMERICAN RESOURCES COMPANY

By:  

 

Name:  

 

Title:  

 

 

Signature Page to Contract Operating Agreement



--------------------------------------------------------------------------------

Exhibit A

Properties

Attached.

 

Exhibit A



--------------------------------------------------------------------------------

Exhibit B

Infrastructure

Attached.

 

Exhibit B



--------------------------------------------------------------------------------

Exhibit C

COPAS Accounting Procedure

Attached.

 

Exhibit C